DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2019 has/have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7-9 recites the limitation "the tread portion" in claim 7; and "the lumen surface" in claim 8. There is insufficient antecedent basis for these limitations in the claims. The examiner suggests amending "the tread portion" in claim 7 to read “a tread portion of the pneumatic tire”; and amending “the lumen surface " in claim 8 to read “a lumen surface”.
Claim 9 is rejected by virtue of its dependence upon and because it fails to cure the deficiencies of claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Niklas et al. (US 2009/0078347 A1 – of record), in view of Liener.
Regarding claim 1, Niklas teaches a pneumatic tire, see title and FIG. 1. The tire being configured to use a magnetic particles 30 – (hereinafter magnetic body), provided in a tread portion 14; a magnetic field sensor 26 for detecting a magnetic flux density of a magnetic field formed by the magnetic body disposed at a radially inward position corresponding to the magnetic body, see [0020].
As to the magnetic body is formed by dispersing powdery particles of a hard magnetic material in a polymeric material and is magnetized in one direction and is provided in the tread portion so that the magnetization direction and the tire radial direction coincide with each other: While Niklas teaches application of a field such that the magnetization of the tread portion embedded particles are aligned in a filed direction- (construed as suitable for magnetization in one direction); it does not explicitly disclose the particle and tread compositions. However, it is extremely well-known in the art that tread portions are formed of polymeric materials and particles which are embedded in tire treads are formed of semi-hard materials such as powder. In such instances, Liener provides a vehicle tire, comprising at least one sensor device having a sensing element adapted to be embedded into a vehicle tire tread, comprising a block made of tire rubber blend mixed with a powder of a ferromagnetic material, see abstract. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the tread and particles of Niklas in the form of a rubber 
Regarding claim 2, modified Niklas teaches the magnetic field sensor is disposed on the interior cavity of the tire – (construed as a lumen surface), see Niklas FIG. 1.
Regarding claim 4, modified Niklas teaches the particles are formed of ferroelectric materials – (construed as a ferrite magnet powder), see Niklas - [0021].
Regarding claim 5, modified Niklas teaches the magnetizable particles in the tire reduce the magnetic resistance, and thus more magnetic flux exists where there are more magnetizable particles. By positioning the sensor and the source asymmetrically with respect to a tread opening, if the sensor comprises a left sensor and a right sensor, each sensor senses a different amount of flux due to the asymmetrically positioning of the sensor, and thus a differential signal will exist therebetween. As the tire tread wears, fewer magnetizable particles exist to alter the flux variation between the two sensors, and the differential signal will decrease. In the above manner, the differential signal may be employed to ascertain an amount of tire tread wear, see Niklas - [0020] – (construed as measuring a magnetic flux density of a magnetic field changed by wear of the magnetic body with the magnetic 
Regarding claim 6, modified Niklas teaches the use of a controller to compare the magnetic field strength - (construed as magnetic flux density), to a predetermined threshold and alert the end user of the results, see Niklas [0025] – [0027], (construed as configured to measure a wear state of the object pneumatic tire by detecting a magnetic flux density, changing according to wear state of the magnetic body, of a same type of tire as the object pneumatic tire in advance, and comparing a magnetic flux density detected in the object pneumatic tire by the magnetic sensor).
Regarding claims 7-8, modified Niklas teaches the magnetic sensor 28 is disposed on the interior cavity surface of the pneumatic tire for detecting the magnetic flux of the particles, see Niklas FIGS. 1, 4 - (construed as a sensor module disposed on the lumen surface of the pneumatic tire, which has a magnetic sensor for detecting a magnetic flux density of a magnetic field in a tire radial direction of the tread portion, and is configured to measure wear of the tread portion based on a magnetic flux density detected by the magnetic sensor).
Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Niklas et al. (US 2009/0078347 A1 – of record), in view of Liener et al. (WO 2015/083072 – of record), as applied to claims 1, 7 at least one of Mohammad et al. (US 2021/0239773 A1), and Yamamoto et al. (US 2021/0089858 A1).
Regarding claims 3, 9, while modified Niklas discloses a magnetic body and sensor are used to measure the wear state of a tire; it does not explicitly disclose the wear state measurement difference between an unworn state and a wear limit state is 1mT or more. However, the recited range is sufficiently broad to encompass conventional and predictable measures of magnetic flux density. 
In this instance, Mohammad teaches magnetic sensors are used to detect properties and changes in those properties of a magnetic field. Depending on the type of magnetic sensor being used, the detected properties can be one or more of strength of the magnetic field, the direction of the magnetic field and the flux density of the magnetic field, see abstract, FIG. 1 and [0002]. Mohammad further develops its concept in graphic form illustrating magnetic flux density measurements based on distance between the sensor and magnetic element, see [0014] and FIG. 7. Whereby, for a reasonable distance between the sensor and magnetic element of 0.5 in ≈ 13 mm a common flux density measure is 110 Gauss ≈ 11mT.
Yamamoto teaches a columnar-shaped magnetic marker including a magnet formed by dispersing a magnetic powder of iron oxide in a polymer material and a sensor for reading the marker, see abstract. Yamamoto further develops its concept in reciting a sufficient communication distance ≈ 4 in; and where the magnetic marker has a magnetic flux density of 45mT, see [0032], [0039]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnetic body and sensor of modified Niklas to have a distance therebetween such that the claimed difference between a magnetic flux density detected by the magnetic sensor in a brand-new state before wear of the tread portion and a magnetic flux density detected by the magnetic sensor in a state where the tread portion wears to the wear limit is 1 mT or more is satisfied, as reasonably suggested by teachings of Mohammad or Yamamoto to form a pneumatic tire having a sufficiently sensitive wear measurement system. It is further noted: Yamamoto discloses that a magnetic flux density of 45mT is equal to or smaller than a magnetic sheet for fixing items to a white board or a door of a refrigerator. Therefore, it is readily seen a magnetic flux density measure of 1mT or more is sufficiently broad to read an extremely large amount of magnetic elements. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.